MEMORANDUM **
Alfonso Ramiro Chavez Bonilla petitions for review of the Board of Immigration Appeals’ (BIA) order denying petitioner’s fifth motion to reconsider the denial of his application for cancellation of removal. The regulations provide that motions to reconsider shall be limited to one motion in any case previously the subject of a final decision by the BIA. See 8 C.F.R. 1003.2(b)(2). Because petitioner filed his fifth motion to reconsider, the BIA did not abuse its discretion in denying the motion to reconsider for exceeding numerical limitations.
We lack jurisdiction to review the Immigration Judge’s discretionary determination that Bonilla failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.